DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-67 are objected to because of the following informalities:  
Claims 1 and 30 are apparatus claims, there are no transitional phrases, for example, “comprising”, “consisting essentially of” and “consisting of” recited in the claims. The transition phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claims (See MPEP 2111.03). 
Claim 1 (lines 22, 23, and 26), claim 19 (lines 2-3, 3, and 8), claim 20 (lines 2-3, 3, and 6), claim 41 (lines 2-3, 3, 8), claim 42 (line 2-3, 3, and 6), claim 64 (lines 21, 22, and 25), claim 65 (line 19), claim 66 (lines 22, 23, and 26), and claim 67 (line 20), “reference hopping pattern” should be “reference signal hopping pattern”.
Claim 1, line 24, “the predetermined frequency range,” should be “the predetermined frequency range, and”.
Claim 14, lines 6-7, “the two frequency channels” should be “the at least two frequency channels”.
Claim 15, line 7, “the reference data packet,” should be “the reference data packet, and”.
Claim 16, line 4, “the terminal point,” should be “the terminal point, and”.
Claim 17, line 2, “predetermined distances,” should be “predetermined distances, and”.
Claim 19, line 6, “frequency channels,” should be “frequency channels, and”.
Claim 20, lines 4-5, “the predetermined frequency range,” should be “the predetermined frequency range, and”.
Claim 21, line 3, “the at least two” should be “at least two”; and line 4, “the terminal point,” should be “the terminal point, and”.
Claim 22, line 2, “at least two” should be “the at least two”; and line 3, “the terminal point,” should be “the terminal point, and”.
Claim 23, line 4, “synchronization sequences,” should be “synchronization sequences, and”.
Claim 27, line 6, “a relative channel access pattern,” should be “a relative channel access pattern, and”.
Claim 30, lines 17-18, “the control signal,” should be “the control signal, and”.
Claim 30 (line 11), claim 63 (line 14), claim 65 (line 11), and claim 67 (line 12), “control hopping pattern” should be “control signal hopping pattern”.
Claim 37, line 5, “the reference data packet,” should be “the reference data packet, and”.
Claim 38, line 4, “the communication system,” should be “the communication system, and”.
Claim 39, line 3, “predetermined distances,” should be “predetermined distances, and”.
Claim 41, line 6, “frequency channels,” should be “frequency channels, and”.
Claim 42, lines 4-5, “the predetermined frequency range,” should be “the predetermined frequency range, and”.
Claim 43, line 3, “predetermined distances,” should be “predetermined distances, and”.
Claim 44, line 3, “data packets,” should be “data packets, and”.
Claim 45, line 4, “a reference signal hopping pattern,” should be “a reference signal hopping pattern, and”.
Claim 46, line 4, “data packets,” should be “data packets, and”.
Claim 49, line 3, “data packets,” should be “data packets, and”.
Claim 53, line 3, “at least two” should be “the at least two”.
Claim 54, line 3, “data packets,” should be “data packets, and”.
Claim 59, line 6, “a relative channel access pattern,” should be “a relative channel access pattern, and”.
Claim 63, line 1, “A communication system” should be “The communication system”; line 2, “a terminal point in accordance with claim 1, and” should be “a terminal point in accordance with claim 1; and”; and line 3, “a base station of a communication system” should be “a base station”.
Claim 64, line 11, “the control signal,” should be “the control signal, and”.
Claim 65, line 6, “a control signal hopping pattern,” should be “a control signal hopping pattern, and”; and line 17, “the control signal,” should be “the control signal, and”.
Claim 66, lines 1-2, the term “having stored thereon a computer program for performing” is suggested change to “comprising instructions that, when executed by a computer, cause the computer to perform”; line 12, “the control signal,” should be “the control signal, and”; line 24, “the predetermined frequency range,” should be “the predetermined frequency range, and”; and lines 27-28, “for decoding, when said computer program is run by a computer” is suggested change to “for decoding”.
Claim 67, lines 1-2, the term “having stored thereon a computer program for performing” is suggested change to “comprising instructions that, when executed by a computer, cause the computer to perform”; line 7, “a control signal hopping pattern,” should be “a control signal hopping pattern, and”; line 18, “the control signal,” should be “the control signal, and”; and lines 22-23, “range, when said computer program is run by a computer” is suggested change to “range”.
Claims 2-13, 18, 24-26, 28, and 29 depend either directly or indirectly from claim 1, therefore they are also objected.
Claims 31-36, 40, 47, 48, 50-52, 55-58, and 60-62 depend either directly or indirectly from claim 30, therefore they are also objected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 5, 8, 16, and 19), claim 3 (lines 3-4 and 6-7), claim 4 (line 3), claim 8 (line 4), claim 9 (line 4), claim 14 (line 3), claim 26 (line 5), claim 27 (lines 5 and 8), claim 28 (line 3), claim 29 (lines 6-7), claim 30 (lines 5, 7, 10, and 14), claim 32 (line 3), claim 33 (line 4), claim 34 (line 3), claim 58 (line 5), claim 59 (lines 4-5 and 9), claim 60 (line 4), claim 61 (line 2), claim 62 (line 2), claim 64 (lines 5, 7, 8, 15, and 18), claim 65 (lines 5, 7-8, 10, and 14), claim 66 (lines 6, 7, 9, 16, and 19), and claim 67 (lines 6, 8-9, 11, and 15), the phrase “the frequency band” lacks antecedent basis.
Claim 1 (line 7), claim 3 (lines 2 and 5), claim 30 (line 9), claim 33 (line 6), claim 61 (line 4), claim 62 (line 4), claim 63 (lines 12-13), claim 64 (line 7), claim 65 (line 9), claim 66 (line 8), and claim 67 (line 10), the phrases “the factor 3”, “the factor 5”, and “the factor 10” all lack antecedent basis.
Claim 2 (lines 3-4), claim 15 (lines 3, 3-4, 5, 6, and 8-9), claim 16 (line 5), claim 21 (line 3), claim 22 (line 2), claim 23 (lines 2 and 6-7), claim 24 (line 2), claim 31 (lines 3-4), claim 45 (lines 2-3 and 6-7), claim 46 (lines 5-6), claim 48 (line 2), claim 49 (line 4), claims 50-52 (line 2), claim 53 (lines 3 and 4), claim 54 (lines 2-3), and claim 56 (line 2), the phrases “the partial reference data packets” and “the plurality of the partial reference data packets” both lack antecedent basis because the common phrase “a plurality of the partial reference data packets” is recited in line 20 of claim 1 and line 3 of claim 2, and also recited in lines16-17 of claim 30 and line 3 of claim 31.
Claim 19 (line 6), claim 41 (line 6), claim 59 (lines 8-9), and claim 60 (lines 3-4), the phrases “the resources” and “the first resource of the resources” both lack antecedent basis. See lines 22-24 of claim 1, lines 3-5 of claim 19, lines 20-22 of claim 30, lines 3-5 of claim 41, and lines 3-5 of claim 59.    
Claim 27 (line 9), claim 28 (line 4), claim 59 (line 9), and claim 60 (line 4), the phrase “the channel access pattern” also lacks antecedent basis, it is under the network-specific channel access pattern or the relative channel access patterns as recited in claims 27 and 59. 
Claim 33 (line 3), claim 39 (line 6), claim 49 (line 5), claim 50 (line 3), claim 53 (line 2), the phrase “the terminal point” also lacks antecedent basis.
Claim 63 depends from claim 1, there are so many common terms recited in claim 63 which are already recited in the independent claim 1. The Applicant is requested to clarify the differences, including other common terms recited in at least claims 2, 21, 31, 32, 41, 42, 44-46, 49, 54, and 57.
Claims 5-7, 10-13, 17, 18, 20, and 25 depend either directly or indirectly from claim 1, therefore they are also rejected.
Claims 35-38, 40, 43, 47, and 55 depend either directly or indirectly from claim 30, therefore they are also rejected.  

Allowable Subject Matter
Claims 1-67 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-67 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Altvater et al. (US 6,208,635 B1) relates to a network for transferring data packs, wherein the data packets are transferred over a set of channels with a frequency hopping method and the channels are in this context selected for data transfer in accordance with at least one frequency hopping pattern in temporal succession.
Sointula et al. (US 2003/0060206 A1) relates to a communication system includes a mobile station (100) having a transmitter (210) operating on one of a plurality of frequency channels in a first RF frequency band; an associated local area communication subsystem (304) operating by frequency hopping amongst a plurality of channels in a second RF frequency band and a controller (120) that operates in one embodiment for altering a frequency hopping pattern of the local area subsystem. 
Kobayashi et al. (US 2006/0013285 A1) relates to a radio communication apparatus for receiving OFDM signal from a base station and transmitting frequency hopping signal, comparing hopping pattern information items indicating hopping patterns, and generating collision information when hopping patterns include colliding hopping patterns.
Malladi (US 2008/0198902 A1) relates to systems that facilitate transmitting and receiving control data according to hopping patterns where the hopping patterns are defined based in part on bandwidth capabilities of a device transmitting the control data and bandwidth of the network on which the data is being transmitted.  
WO 2019037726 A1 relates to a reference signal transmission method for determining that a frequency domain position occupied by a reference signal meets a predetermined condition, wherein the predetermined condition comprises a non-contiguous frequency band being present at the frequency domain position occupied by the reference signal and transmitting the reference signal on the determined frequency domain position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632